Citation Nr: 1437117	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  05-39 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to December 1977.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from April 2005, July 2007, and August 2009 rating decisions of the VA Regional Office (RO) in Waco, Texas that denied entitlement to service connection for gastrointestinal disability, a gynecological disorder, bilateral hearing loss, tinnitus, fibromyalgia, right and left knee disabilities, right and left shoulder disorders, right elbow neuralgia, a sinus disorder and a skin condition.  

The case was remanded by Board decision in May 2011.  

The Veteran presented testimony before a Decision Review officer in February 2010.  The transcript is of record. 

By decision in July 2013, the Board granted service connection for a gynecological disorder, characterized as dysfunctional uterine bleeding, sinusitis, and denied a claim for a chronic skin condition.  These matters are no longer for appellate consideration.  The Board remanded the issues of entitlement to service connection for a gastrointestinal disability, fibromyalgia, spondyloarthritis, left and right knee disability, left and right shoulder disability, right elbow neuralgia, and bilateral hearing loss and tinnitus for further development.  

An RO decision in September 2013 granted service connection for fibromyalgia, spondyloarthritis of the thoracolumbar spine and irritable bowel syndrome.  By RO determination in October 2013, service connection was established for right and left upper extremity bicipital tendonitis and right elbow neuralgia.  These are full grants of those benefits sought on appeal and they are no longer for appellate consideration.  The remaining issues for appellate review are those as listed on the title page of this decision.  


FINDINGS OF FACT

1.  A right knee injury or disorder, including arthritis, was not shown in service or within one year thereof; there is competent evidence of record that right knee gouty arthritis is not related to service. 

2.  A left knee injury or disorder, including arthritis, was not shown in service or within one year thereof; there is competent evidence of record that right knee gouty arthritis is not related to service.

3.  The Veteran had normal hearing in service and there is competent evidence of record that bilateral hearing loss is not related to service.

4.  There is competent evidence of record that tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by service, nor may gouty arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2014).  

2.  A left knee disorder was not incurred in or aggravated by service, nor may gouty arthritis be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2014).  

3.  Bilateral hearing loss was not incurred in or aggravated by service, nor may organic disease of the nervous system (sensorineural hearing impairment) be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113 1131, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2014). 

4.  Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that she has bilateral knee disability related to service.  During a personal hearing in June 2006, she presented testimony to the effect that her job in service required a lot of lifting, pushing, and pulling excessively heavy equipment that put a strain on her back.  She also attested to several falls and injury to the joints in service in which she injured her knees. 

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claims.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately and properly notified the Veteran of the information and evidence needed to substantiate and complete the claims.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, to include affording her VA examinations.  The examinations are adequate to render determinations as to the issues on appeal.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claims of entitlement to service connection for left and right knee disability and hearing loss and tinnitus are ready to be considered on the merits.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2014); 38 C.F.R. §§ .303 (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2014).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2014).

Certain chronic diseases, such as a sensorineural hearing loss and/or arthritis, may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014).

1. Service connection for bilateral knee disability.

Factual Background

The Veteran's service treatment records are negative for complaints or findings referable to right and left knees.  She filed a claim for various disabilities in January 1978 but did not indicate that she had a knee problem.  When afforded a post service VA examination April 1978, no knee complaints were recorded, nor was any condition found.  

Voluminous post service private and VA clinical records dating from 1978 include medical reports from Scott and White Clinic dating 1985 that reflect various vague joint complaints but none specific to the knees.  In April 1994, she denied any other joint paint except for the right hip.  The knees were reported to be unremarkable and it was found that there was otherwise with no evidence of underlying disease or signs of arthritis.  Clinical reports from King's Daughters Clinic dating from August 1998 reflect no complaint, treatment or diagnosis pertaining to either knee.  VA clinical data from October 1998 do not refer to complaints or findings referable to the knees.  The Veteran was seen by D.C.W., DC, in July 2004 and reported history of physically taxing duties in service that included heavy lifting, pushing and pulling equipment resulting in multiple joint pain, including knee pain with swelling.  Clinical findings on examination included tenderness to palpation of the patellofemoral joints, bilaterally.  A pertinent diagnosis of inflammation of the knees was provided.  The examiner opined that based on examination of the Veteran and review of records, it was more likely than not that bilateral knee pain was related to military service between 1976 and 1977.  

VA clinic notes dating from 2006 reflect that the Veteran was seen intermittently for knee complaints and received assessments that included bilateral knee strain and osteoarthritis.  On a VA compensation and pension examination in April 2010, she related that she had injured her knees as the result of a lot of kneeling on cold wet concrete while working on the flight line during service.  X-rays of both knees were within normal limits.  Following examination, the assessment was bilateral knee strain.

On VA knee examination in August 2011, the Veteran stated that she did not have any direct trauma to the knees in service but did engage in a lot of kneeling on wet concrete while working on equipment in service, and also used her joints and muscles to move the heavy equipment as part of her military duties.  X-rays obtained in April 2010 were reviewed.  It was noted that she did not have degenerative or traumatic arthritis, patellar subluxation or any other significant test findings.  The diagnosis with respect to the knees was arthralgia.  The examiner opined that the claimed condition was less likely than not related to an in-service event, injury or illness.  The rationale provided was that a knee condition was diagnosed some 20 years after service.  It was noted that the claims folder was reviewed.

Pursuant to the Board's 2012 remand, the appellant was afforded a VA examination for the knees in October 2013.  It was reported that the claims file was reviewed.  Pertinent history as reported above was recited.  The Veteran related that when she was examined for compensation purposes in 1978, she reported knee problems.  She stated that she had been wearing bilateral knee braces and using a TENS unit on her knees for about four years.  It was reported that she considered knee problems secondary to her service-connected back problem.  X-rays of the knees were obtained and were interpreted as normal and without any evidence of degenerative changes.  Chemical laboratory studies were conducted.  Following a comprehensive physical examination, the examiner stated that current clinical findings were most consistent with a diagnosis of chronic bilateral knee gouty arthritis with normal radiographic findings.  The examiner opined that the knee condition was less likely than not incurred in or caused by an in-service injury, event or illness, including pushing, carrying and moving heavy equipment.  It was noted that it was not likely that gouty arthritis became manifest within a year of service.  To this end, the examiner referred to a rheumatology consultation in 1994 whereupon the appellant did not have a history of bilateral knee joint symptoms included in her multiple arthralgias.  The examiners noted that she denied any other joint symptoms at that time.  It was added that there was no evidence found of evaluation or treatment of gout during military service and that gout was not diagnosed until recently, many years after completion of military service.  It was reported that laboratory studies during service and one year after service did not support a diagnosis of gout.  The examiner stated that the question of secondary service connection and service connection on the basis of aggravation was not applicable.  

Legal Analysis

The Board has carefully reviewed the evidence but finds that service connection for left and right and left knee disability, including gouty arthritis, is not warranted. As noted previously, service treatment records are devoid of knee complaints.  The record reflects that after service, the Veteran filed claims for several disabilities in January 1978, and contrary to what she has more recently stated, there was no mention of a knee problem.  When afforded a VA examination in April 1978, there is no indication that she reported a knee problem, nor was any symptomatology noted in this regard.  Despite extensive clinical evidence showing treatment for multiple complaints and disorders during the interim, there is no documentation of a right or left knee problem until 2004 when inflammation of the knee joints were found.  Her chiropractor attributed knee symptoms to service.  However, the finding of this knee problem was more than 36 years after discharge from active duty.  It is well established that the amount of time that has elapsed between military service and the first post-service evidence of complaint or treatment may be considered evidence against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  As such, the Board must find that even if the Veteran sustained an injury to the knees in service as contended, this did not result in any chronic residuals. See 38 C.F.R. § 3.303.  In view of such, the Board finds that bilateral knee disability did not have onset in service, and that the presumption of service connection for arthritis does not attach.  This is because arthritis is not shown to have become manifest within one year of separation from service.  There is no reliable evidence in the record to show other than that bilateral knee disability was first clinically manifested many years after discharge from active duty.  In view of such, the Board finds that service connection for left and right knee disability, including arthritis, is not warranted on a direct or presumptive basis. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. § 3.303, 3.307, 3.309.  

The Veteran advances the theory that arthritis in the knees is related to her duties on the flight line, including kneeling on concrete, and pushing and pulling heavy equipment in service.  As noted above, Dr. Webb has provided a clinical opinion in support of her contentions to the effect that it was more likely than not that bilateral knee pain was related to military service.  The Board observes, however, that although Dr. Webb noted his review of the appellant's records in rendering his assessment, his opinion was overly broad and general.  He did not specify any particular evidence that might have led him to this finding, and did not otherwise provide any rationale for the conclusion that there was a relationship between the Veteran's in-service duties and the development of knee pain and inflammation some 36 years later.  The Veteran's history relating continuing knee symptoms to service is not corroborated by and is indeed at odds with the objective record.  The Board finds that the 2004 chiropractor's opinion lacks probative value as it is primarily premised on the appellant's own reported history of chronic knee pain since service that is not reliable.  A medical opinion based on an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, the chiropractor's opinion is not reliable or persuasive.

The Board points out that contrarily, when the Veteran was afforded a VA compensation examination in October 2013, the VA examiner rendered a specific diagnosis of bilateral gouty arthritis and determined that this was less likely than not related to service and any duties therein.  The rationale included the fact that there was no evidence of treatment for gout during service because it had only recently been diagnosed, and that the appellant did not have a history of bilateral knee joint symptoms included in her multiple arthralgia complaints over the years after service.  The VA examiner stated that laboratory studies during and one year after service did not support a diagnosis of gout.  For these reasons, the Board finds that the VA examiner's opinion is far more probative that the general statement of the Veteran's treating chiropractor in 2004.  Additionally, as gout is well known to be the result of elevated levels of uric acid in the blood, the examiner appropriately declined to address the question of whether it was secondary to or aggravated by a service-connected disability as not applicable. 

The Board recognizes that lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2014; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in considering the lay and clinical history as reported above, the Board finds that Veteran's statements and testimony of continuity of symptoms deriving from service are not credible.  This is because extensive post service clinical data do not attest to a chronic knee disorder for many years after discharge from active duty despite evidence of treatment for many other conditions.  The Board would also point out that by her own extensively chronicled documentation of musculoskeletal symptoms from 1977 through 2004 that was received in July 2004, she had no knee complaint until April 2002 when she stated she developed swelling and tingling in both legs from the knees down to the feet.  In view of such, the Board finds that the Veteran has not been a reliable historian and that her contentions that current knee disability derives from service are not credible.

Under the circumstances, the Board concludes that there is no reliable and probative evidence that left and right knee gouty arthritis is related to service or to any incident therein.  The Board thus finds that the preponderance of the evidence is against the claim and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

2.  Service connection for bilateral hearing loss and tinnitus.

The Veteran's DD-214 reflects that she served in the Air Force and had a military occupational specialty of aerospace ground equipment mechanic.  As such exposure to noise is consistent with the circumstances of her service.  See 38 U.S.C.A. § 1154(a).  

An audiogram was performed prior to service entrance in March 1975 that disclosed hearing threshold levels of 20/15/15/15/10 and 10/10/10/10/10 at the 500/1000/2000/3000/4000/ Hertz frequencies in the left and right ears, respectively.  A reference audiogram in February 1976 noted that the Veteran was assigned to duty in noise.  An audiogram was performed at that time that disclosed hearing threshold levels of 15/05/05/05/05 and 05/00/00/00/00 at the 500/1000/2000/3000/4000/ Hertz frequencies in the left and right ears, respectively.  Hearing Conservation Data in February 1977 disclosed threshold levels of 10/10/15/10/20 and 05/10/05/05/10 at the 500/1000/2000/3000/4000 Hertz frequencies in the left and right ears, respectively.  These findings represented a threshold shift of -05/+05/+10/+05/+15 and +10/+05/+05/+10 in the left and right ears, respectively, from the February 1976 reference audiogram.  

Received in January 1978 was a claim for benefits that included impaired hearing.  On post service VA examination in April 1978, the ears were evaluated as normal.  It was not indicated whether hearing loss was present.  

A VA outpatient record reflects that an assessment of HEENT (hearing, eyes, ears, nose and throat) in March 2004 was unremarkable.  

The Veteran was afforded a VA audiology assessment in October 2008 whereupon she reported the gradual onset of difficulty understanding speech, especially in groups, since 1977.  She also reported moderately loud, high pitched ringing of the ears in both ears that became quite noticeable in 2007.  She reported a two-year history of military service working in aerospace repair with flight line exposure to aircraft and engines.  The appellant stated that as a civilian, she had performed office work without significant noise exposure.  She denied noise-related hobbies.  An audiogram was obtained that disclosed pure tone thresholds of 40/45/40/30/30 and 40/45/40/30/30 in the right and left ears, respectively, at the 500/1000/2000/3000/4000 Hertz frequencies.  Speech recognition was 88 percent in the right ear and 92 percent on the left.  Mild to moderate sensorineural hearing loss was diagnosed.

VA audiology notes dated in January 2009 indicate that the appellant requested hearing aids that were issued in March 2009.

The Veteran was afforded a VA audiology examination in August 2011.  The examiner indicated that the claims folder was reviewed.  An audiogram was obtained that disclosed pure tone thresholds of 35/45/35/30/35 and 45/50/40/35/35 in the right and left ears, respectively, at the 500/1000/2000/3000/4000 Hertz frequencies.  Speech recognition was 100 percent in the right ear and 96 percent on the left.  Sensorineural hearing loss was diagnosed.  The examiner opined that bilateral sensorineural hearing loss was less likely than not caused by or the result of an event in the military.  The rationale provided was that both the enlistment and separation physical examinations showed normal hearing with no significant change in hearing overall.  The examiner related that the appellant reported that she had had constant tinnitus since the 1970s that had become intolerable.  It was noted, however, that there was no report of tinnitus in the claims folder.  Following examination, the examiner stated that the appellant had a diagnosis of clinical hearing loss, and that her tinnitus was at least as likely as not a symptom associated with hearing loss.

Pursuant to Board remand, the appellant underwent a VA audiology examination in August 2013.  It was reported that she wanted it to be noted that she was in a hearing conservation program during service and felt that this was indicative of her having hearing loss during active duty.  An audiometric evaluation was performed showing bilateral sensorineural hearing loss.  Following audiology evaluation, the examiner stated that service treatment records documented normal hearing throughout service with no significant worsening in hearing sensitivity throughout service.  It was reported that the Veteran reported a significant history of military noise exposure but that this did not in and of itself mean a person would have hearing loss deriving therefrom.  The examiner stated that the appellant's military hearing test results documented that her hearing was not affected by the noise she was exposed to and showed no signs of acoustic trauma.  It was added that enlistment in a hearing conservation program did not indicate that she had hearing loss and that the results obtained while she was in the program confirmed that she had normal hearing without significant worsening in hearing sensitivity when compared to the results obtained at enlistment.  The examiner stated that given these factors, it was less likely than not that current hearing loss was caused by or related to her time in service.

As to tinnitus, the Veteran reported that had had constant ringing in both ears that had started more than 20 years before.  It was noted that she could not provide a more specific time of onset and did not report any specific incident that caused onset of tinnitus.  The examiner opined that the appellant had a diagnosis of clinical hearing loss and that her tinnitus was at least as likely as not a symptom associated with the hearing loss as tinnitus was known to be associated with hearing loss.

Legal Analysis

The Veteran asserts that she has bilateral hearing loss and tinnitus as the result of duties in service for which service connection is warranted.  Her DD form 214 reflects a military occupational specialty of aerospace ground equipment mechanic and there is evidence that she worked on the flight line.  The Board thus finds that noise exposure is reasonably consistent with the circumstances of her service. See 38 U.S.C.A. § 1154(a).  However, this does not by itself provide for a grant of service connection.  Rather, the evidence must demonstrate current disability that is related to disease or injury in service.  After reviewing the evidence in its entirety, the Board concludes that service connection for bilateral hearing loss and tinnitus is not warranted.

The Board observes that despite a military occupational specialty in which it may be conceded that the Veteran was exposed to noise, her service treatment records are not indicative of any complaint or reference to hearing impairment or ringing in the ears.  The in-service evidence reflects that although there was some evidence of threshold shifts between a reference audiogram in 1976 and hearing conversation data obtained in 1977, a VA examiner opined in 2013 that this was not significant.  Those decibel shifts are not significant even according to the Veteran's own Air Force authority (Regulation 160-3) for hearing impairment that she submitted in support of the claim.  Moreover, the puretone thresholds prior to service discharge in 1977 did not comport with bilateral hearing loss in accordance with 38 C.F.R. § 3.385.  Hearing in both ears in 1977 was entirely within normal limits at separation, as confirmed by VA clinicians who have reviewed the record in recent years.  Although the Veteran noted in 1978 that she had impaired hearing, the ears were evaluated as normal on subsequent VA examination in April 1978.  There is not a single reference to hearing impairment or ringing in the ears in the voluminous VA and private clinical data generated during the ensuing years.  Documentation of bilateral hearing loss and tinnitus is not shown until 2008, more than three decades after discharge from active duty when she was afforded an audiology assessment.  As indicated above, there is absolutely no reference to either claimed disorder after 1978 until 2008.  The Veteran has submitted several extensively documented chronologies of multiple clinical symptoms dating from 1977 through 2004, but reported no hearing loss or tinnitus for that time frame.  Therefore, continuity of symptomatology from service clearly is not established. 38 C.F.R. § 3.303.

The Board finds that no clinically sound basis has been presented attributing either hearing loss or tinnitus to service.  When initially examined for VA compensation and pension purposes in 2010, the examiner found that neither hearing loss nor tinnitus was at least as likely as not related to service and this was confirmed on VA audiology evaluation 2013.  On the latter occasion, the examiner provided extensive rationale in support of this opinion as delineated in detail above.  These opinions constitute highly probative negative evidence against the appellant's claim of service connection for hearing loss and tinnitus deriving from service.  Therefore, the defect in the Veteran's claim is a lack of probative evidence of a nexus to service of both hearing loss and tinnitus. 

The Board has carefully considered the appellant's lay statements and history as to her belief that bilateral hearing loss disability and tinnitus are related to service.  In this instance, there is evidence that she had noise exposure during active duty.  As well, the Veteran is also competent to report this because it requires only personal knowledge as it comes to her through the senses. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, her belief concerning the nature and etiology of bilateral hearing loss and tinnitus is far outweighed by the audiology specialists who examined her over the course of the appeal and who have rendered well rationalized negative opinions against the claim upon evaluation.  Therefore, to the extent that the appellant reports that bilateral hearing loss and tinnitus are related to noise exposure in service, the Board concludes that the observations of the skilled professionals are far more probative as to the etiology of the claimed disorders that the appellant's belief. 

The Board points out that nothing in the post service record suggests right hearing loss and tinnitus deriving from service except for the Veteran's own statements to this effect.  The Board finds that while she is competent to report such symptoms, her assertions of a nexus to service are far less probative than the normal separation examination, the lack of documentation of complaints of bilateral hearing loss and tinnitus for more than three decades after separation, and the opinions of the VA examiners in 2010 and 2013.  Such factors clearly militate against a finding that current bilateral hearing loss and tinnitus are related to service.  The more probative evidence, as provided by the skilled VA clinical professionals, establishes that bilateral ear hearing loss and tinnitus developed many years after discharge from active duty and are unrelated to service and any noise exposure or trauma therein.  

Additionally, the examiners in 2010 and 2013 attributed tinnitus to hearing loss.  However, as service connection for bilateral hearing loss is not granted, there is no basis consider tinnitus as secondary thereto for service connection purposes.  38 C.F.R. § 3.310 (2014).

The Board thus finds that the preponderance of the evidence is against the claims of entitlement to service connection for bilateral hearing loss and tinnitus and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).








ORDER

Service connection for right knee disability, including arthritis, is denied.

Service connection for left knee disability, including arthritis, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


